455 S.E.2d 157 (1995)
340 N.C. 100
Hadley NEWGENT, Administrator of the Estate of Joseph Levi Newgent, Deceased Minor,
v.
BUNCOMBE COUNTY BOARD OF EDUCATION.
No. 249A94.
Supreme Court of North Carolina.
April 7, 1995.
Long, Parker & Payne, P.A. by Ronald K. Payne, Asheville, for plaintiff-appellant.
Michael F. Easley, Atty. Gen. by Richard L. Griffin, Asst. Atty. Gen., for defendant-appellee.
PER CURIAM.
For the reasons stated in the dissenting opinion by Judge Orr (now Justice Orr), the decision of the Court of Appeals is reversed; and the action is remanded to the Court of Appeals for further remand to the Industrial Commission.
REVERSED AND REMANDED.
ORR, J., did not participate in the consideration or decision of this case.